           Case 2:20-cv-00678-RSM-TLF Document 14 Filed 11/02/20 Page 1 of 3




                                                              Chief District Judge Ricardo S. Martinez
 1                                                                 Magistrate Judge Theresa L. Fricke
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT FOR THE
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
10

11   AMPARO ALFARO AREVALO,
                                                          NO. 2:20-cv-0678-RSM-TLF
12
                                     Plaintiff,          STIPULATED MOTION FOR
13                     v.                                DISMISSAL

14                                                       Noted on Motion Calendar:
     KENNETH T. CUCCINELLI, et al.,
                                                         October 30, 2020
15
                                     Defendants.
16

17

18
           The above-captioned action having been resolved, all parties, through their undersigned
19
     counsel and respective attorneys of record, now hereby stipulate to the dismissal without
20

21   prejudice, with each party to bear their own fees or costs.

22         Plaintiff brought this mandamus action seeking for an order compelling United States

23   Citizenship and Immigration Service (“USCIS”) to adjudicate Plaintiff’s I-485 Application to
24   Adjust Status without delay. On September 29, 2020, USCIS interviewed Plaintiff, and on
25
     October 20, 2020 USCIS issued a Notice of Intent to Deny (“NOID”) Plaintiff’s I-485
26
     Application. If he so chooses, Plaintiff will respond to the NOID by November 20, 2020.
27
     STIPULATED MOTION FOR DISMISSAL                                      UNITED STATES ATTORNEY
28   2:20-cv-678-RSM-TLF                                                 700 STEWART STREET, SUITE 5220
     PAGE– 1                                                               SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:20-cv-00678-RSM-TLF Document 14 Filed 11/02/20 Page 2 of 3




     Pursuant to this stipulation, USCIS will adjudicate Plaintiff’s I-485 Application within thirty days
 1

 2   of receipt of Plaintiff’s response.

 3
     DATED: October 30, 2020
 4
                                                          Respectfully submitted,
 5

 6                                                        s/ Alexandra Lozano
                                                          ALEXANDRA LOZANO, WSBA #40478
 7                                                        Alexandra Lozano Immigration Law
                                                          16400 Southcenter Pkwy., Suite 410
 8                                                        Tukwila, WA 98188
                                                          Phone: 206-406-3068
 9                                                        Fax: 206-494-7775
10                                                        Email: Alexandra@abogadaalexandra.com

11                                                        Attorney for Plaintiff

12

13   DATED: October 30, 2020                              s/ Michelle R. Lambert
                                                          MICHELLE LAMBERT, NYS #4666657
14                                                        Assistant United States Attorney
                                                          United States Attorney’s Office
15                                                        1201 Pacific Ave, Suite 700
                                                          Tacoma, WA 98402
16                                                        Phone: (253) 428-3824
                                                          Email: michelle.lambert@usdoj.gov
17
                                                          Attorney for Defendants
18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION FOR DISMISSAL                                       UNITED STATES ATTORNEY
28   2:20-cv-678-RSM-TLF                                                  700 STEWART STREET, SUITE 5220
     PAGE– 2                                                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 2:20-cv-00678-RSM-TLF Document 14 Filed 11/02/20 Page 3 of 3




 1                                                ORDER

 2          IT IS HEREBY ORDERED that the Parties’ Stipulated Motion for Dismissal is GRANTED.

 3 The case is dismissed without prejudice with each party to bear their own costs. Plaintiff will
   respond to the Notice of Intent to Deny by November 20, 2020. United States Citizenship and
 4
   Immigration Service will adjudicate Plaintiff’s I-485 Application within thirty days of receipt of
 5 Plaintiff’s response.

 6
            Dated this     2nd     day of    November           , 2020.
 7

 8

 9                                                        A
                                                         RICARDO S. MARTINEZ
10                                                       Chief United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                             UNITED STATES ATTORNEY
      STIPULATED MOTION TO EXTEND DEADLINES
                                                                              700 STEWART STREET, SUITE 5220
      2:20-cv-678-RSM-TLF
                                                                                SEATTLE, WASHINGTON 98101
      PAGE– 3                                                                         (206) 553-7970
